TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     444444444444444
                                     NO. 03-06-00100-CV
                                     444444444444444


Alliance Abroad Group, Inc., d/b/a Alliance Abroad and d/b/a Alliances Abroad Group;
                   and Victoria Lynden, Individually, Appellants

                                               v.

            Cultural Homestay International; Suzann Cushman, Individually;
                      and Janet Ziedrich, Individually, Appellees


 44444444444444444444444444444444444444444444444444444444444444444
   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
        NO. GN402042, HONORABLE DARLENE BYRNE, JUDGE PRESIDING
 44444444444444444444444444444444444444444444444444444444444444444


                          MEMORANDUM OPINION


               Appellants filed an unopposed motion to dismiss this appeal. Accordingly, we grant

the motion to dismiss this appeal. See Tex. R. App. P. 42.1(a).




                                             __________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Law, Justices Patterson and Pemberton

Dismissed on Appellants’ Motion

Filed: April 10, 2006